ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_13_FR.txt.                                                                                794




       OPINION DISSIDENTE DE M. LE JUGE CRAWFORD

[Traduction]

   Juridiction de la Cour aux termes du paragraphe 2 de l’article 36 du Statut —
Existence d’un différend — Connaissance ou connaissance objective du différend
ne constituant pas une condition juridique — Négociations ou notification
préalables n’étant pas nécessaires pour saisir la Cour — Différend devant en
principe exister à la date de la requête — Approche souple — Constatation de
l’existence d’un différend pouvant être fondée sur des comportements ou des
éléments de preuve postérieurs à la requête — Principe Mavrommatis — Existence
d’un différend multilatéral — Existence d’un différend entre les Iles Marshall et le
Pakistan.
   Exception tirée de l’affaire de l’Or monétaire — Question relevant de l’examen
au fond.


                                I. Introduction

    1. C’est la première fois que la Cour internationale de Justice rejette
d’emblée une aﬀaire au motif qu’il n’existait pas de diﬀérend à la date du
dépôt de la requête, ce que sa devancière n’avait jamais fait. Pour déterminer
s’il existait un diﬀérend à cette date, le présent arrêt impose de satisfaire à
une nouvelle condition de « connaissance objective », expression que j’em-
ploierai de préférence à la formule plutôt disgracieuse « avait connaissance,
ou ne pouvait pas ne pas avoir connaissance » (arrêt, par. 38). Or, on ne
trouve dans la jurisprudence de la Cour aucune référence à cette condition
de connaissance objective. Le critère établi pour déterminer l’existence d’un
diﬀérend n’impose ni de satisfaire à une stricte condition de forme ni d’ana-
lyser cet objet indéﬁni qu’est l’état d’esprit d’un Etat. Il demande seulement,
comme l’a très tôt déclaré la Cour permanente de Justice internationale,
« une opposition de thèses juridiques ou d’intérêts » (Concessions Mavrom-
matis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11). Une formu-
lation plus récente veut que « la réclamation de l’une des parties se heurte
à l’opposition manifeste de l’autre » (Sud-Ouest africain (Ethiopie c.
Afrique du Sud ; Libéria c. Afrique du Sud), exceptions préliminaires,
arrêt, C.I.J. Recueil 1962, p. 328 ; voir le paragraphe 34 du présent
arrêt).
    2. Dans cet exposé, j’examinerai tout d’abord la jurisprudence relative
au sens du mot « diﬀérend » employé au paragraphe 2 de l’article 36 du
Statut. Le principal point à relever est que le critère permettant d’établir
l’existence d’un diﬀérend a toujours été fort peu strict. La Cour a tradi-
tionnellement fait preuve de souplesse quant aux moyens d’y satisfaire, et
il lui est arrivé d’admettre des actes postérieurs à la requête à diverses ﬁns
de compétence et de recevabilité. Une telle souplesse s’impose dans le cas

                                                                                246

        armes nucléaires et désarmement (op. diss. crawford)                795

de ce que j’appellerai un « diﬀérend multilatéral ». J’expliquerai ensuite
pourquoi, si l’on applique ce critère, il existait en l’espèce un diﬀérend
entre les Iles Marshall et le Pakistan à la date du dépôt de la requête.


           II. Le critère permettant d’établir l’existence
      d’un « différend » et l’exigence de connaissance objective

   3. La jurisprudence de la Cour et de sa devancière montre clairement que
le critère permettant d’établir l’existence d’un diﬀérend est fort peu strict.
Dans son arrêt en l’aﬀaire relative à Certains intérêts allemands en Haute-
Silésie polonaise, la Cour permanente de Justice internationale a déclaré
qu’« une divergence d’opinion se manifest[ait] dès qu’un des gouvernements
en cause constat[ait] que l’attitude observée par l’autre [était] contraire à la
manière de voir du premier » et que « cette condition pou[vait] être à tout
moment remplie par un acte unilatéral de la Partie demanderesse » (Certains
intérêts allemands en Haute-Silésie polonaise, compétence, arrêt no 6, 1925,
C.P.J.I. série A no 6, p. 14). De même, dans l’aﬀaire relative à l’Interpréta-
tion des arrêts nos 7 et 8 (usine de Chorzów), la Cour permanente a estimé
     « ne pas pouvoir exiger que la contestation se soit formellement
     manifestée ; à son avis, il d[evait] suﬃre que les deux Gouvernements
     aient en fait manifesté des opinions opposées quant au sens et à la
     portée d’un arrêt de la Cour » (Interprétation des arrêts nos 7 et 8
     (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 11).

Dans l’aﬀaire du Timor oriental, la Cour a simplement tenu le raisonne-
ment suivant : « A tort ou à raison, le Portugal a formulé des griefs en fait
et en droit à l’encontre de l’Australie et celle-ci les a rejetés. Du fait de ce
rejet, il existe un diﬀérend d’ordre juridique. » (Timor oriental (Portugal
c. Australie), arrêt, C.I.J. Recueil 1995, p. 100.) La question de savoir si
le défendeur avait connaissance de la réclamation du demandeur avant le
dépôt de la requête n’est posée dans aucune de ces aﬀaires. Si un diﬀérend
juridique doit exister c’est parce qu’il faut garantir à la Cour un objet sur
lequel statuer : cela protège sa fonction judiciaire qui, dans une aﬀaire
contentieuse, consiste à trancher pareils diﬀérends.
   4. La Cour a donc adopté aujourd’hui un critère de connaissance objec-
tive, mais sans raison convaincante de le faire. Elle s’appuie abondamment
sur un arrêt qui n’avait même pas encore été rendu à la date des audiences
en la présente instance, celui de l’aﬀaire relative à des Violations alléguées
de droits souverains et d’espaces maritimes dans la mer des Caraïbes (Nica-
ragua c. Colombie), exceptions préliminaires, arrêt du 17 mars 2016.
De plus, cette décision ne fait pas autorité en ce qui concerne le critère
de la connaissance objective, puisque la Cour s’y est contentée de rele-
ver que, dans les faits, la Colombie avait connaissance de l’existence du
diﬀérend :


                                                                            247

        armes nucléaires et désarmement (op. diss. crawford)               796

        « La Cour relève que, même si ce n’est que le 13 septembre 2014 —
     soit près de dix mois après le dépôt de la requête — que le Nicaragua
     a envoyé à la Colombie une note diplomatique oﬃcielle pour protes-
     ter contre les violations de ses droits maritimes auxquelles celle-ci se
     serait livrée en mer, les éléments de preuve indiquent clairement,
     dans les circonstances propres à l’aﬀaire, que, à la date de ce dépôt,
     la Colombie savait que la promulgation du décret 1946 et son com-
     portement dans les espaces maritimes que la Cour avait reconnus au
     Nicaragua dans son arrêt de 2012 se heurtaient à l’opposition mani-
     feste du Nicaragua. Compte tenu des déclarations publiques faites
     par les plus hauts représentants des Parties, … la Colombie n’aurait
     pu se méprendre sur la position du Nicaragua quant à leurs diver-
     gences. » (Exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
     p. 32-33, par. 73.)
   5. A aucun moment la Cour n’a dit que la connaissance du diﬀérend
était une condition juridique. Elle a en revanche réaﬃrmé qu’elle devait
établir objectivement s’il existait un diﬀérend, et que, « pour se prononcer,
[elle devait] s’attacher aux faits. Il s’agit d’une question de fond, et non de
forme » (ibid., p. 27, par. 50). Il est intéressant de comparer ce bref exposé
de droit sur la condition de l’existence d’un diﬀérend au long exposé ﬁgu-
rant dans le présent arrêt (par. 33-40), qui aboutit à transformer une
condition non formaliste en une condition formaliste par l’emploi du
terme « connaissance ».
   6. Si ce mot de « connaissance » a parfois été employé dans d’autres
aﬀaires où il fallait décider s’il existait un diﬀérend, il n’a jamais été pré-
senté comme une condition juridique, mais seulement comme le descriptif
d’une situation de fait (voir, par exemple, l’aﬀaire relative à l’Application
de la convention internationale sur l’élimination de toutes les formes de dis-
crimination raciale (Géorgie c. Fédération de Russie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2011 (I), p. 109-110, par. 87, et l’aﬀaire de
Certaines terres à phosphates à Nauru (Nauru c. Australie), exceptions
préliminaires, arrêt, C.I.J. Recueil 1992, p. 253, par. 30). Le fait d’avoir
connaissance du diﬀérend est certes un élément pertinent pour apprécier
l’existence de celui-ci, mais cela ne veut pas dire qu’il en constitue une
composante juridique nécessaire sans laquelle il ne saurait y avoir de
diﬀérend.


      III. Souplesse de principe de la Cour dans son approche
                  de l’existence d’un « différend »

  7. Dans sa jurisprudence antérieure, la Cour a fait preuve de souplesse
lorsqu’elle a eu à se prononcer sur l’existence et la portée d’un diﬀérend.
Cette tradition remonte à l’arrêt Mavrommatis, où il est dit que « [l]a
Cour, exerçant une juridiction internationale, n’est pas tenue d’attacher à
des considérations de forme la même importance qu’elles pourraient avoir

                                                                           248

         armes nucléaires et désarmement (op. diss. crawford)                     797

dans le droit interne » (Concessions Mavrommatis en Palestine, arrêt no 2,
1924, C.P.J.I. série A no 2, p. 34). Je fais observer en passant que cette
référence d’ordre général au droit interne ne vaut plus aujourd’hui. S’il
est vrai que les règles régissant la compétence et la procédure en matière
civile se caractérisent par une importante diversité, il est indéniable
qu’elles sont moins formalistes qu’il y a quatre-vingt-dix ans 1. Or la Cour
emprunte la direction opposée.
   8. Cette souplesse de principe a trouvé son expression la plus juste sous
sa forme moderne dans l’arrêt Croatie c. Serbie :
        « Cependant, il convient de rappeler que la Cour, comme sa devan-
     cière, a aussi fait preuve de réalisme et de souplesse dans certaines
     hypothèses où les conditions de la compétence de la Cour n’étaient
     pas toutes remplies à la date de l’introduction de l’instance mais
     l’avaient été postérieurement, et avant que la Cour décide sur sa
     compétence. » (Application de la convention pour la prévention et la
     répression du crime de génocide (Croatie c. Serbie), exceptions préli-
     minaires, arrêt, C.I.J. Recueil 2008, p. 438, par. 81.)
Ce principe a conduit la Cour à s’accorder une grande latitude, dans l’af-
faire Mavrommatis et de nombreuses aﬀaires depuis, qui lui permet de ne
pas tenir compte de certains défauts d’une requête pour éviter une « circu-
larité » de la procédure en donnant trop d’importance à ces défauts. Dans
l’arrêt Croatie c. Serbie, elle a expliqué son approche ainsi :
        « En eﬀet, ce qui importe, c’est que, au plus tard à la date à laquelle
     la Cour statue sur sa compétence, le demandeur soit en droit, s’il le
     souhaite, d’introduire une nouvelle instance dans le cadre de laquelle
     la condition qui faisait initialement défaut serait remplie. En pareil
     cas, cela ne servirait pas l’intérêt d’une bonne administration de la
     justice d’obliger le demandeur à recommencer la procédure — ou à
     en commencer une nouvelle — et il est préférable, sauf circonstances
     spéciales, de constater que la condition est désormais remplie. »
     (Ibid., p. 441, par. 85.)
   9. En conséquence, la Cour a appliqué ce que j’appellerai le principe
Mavrommatis et décidé de passer à la phase du fond, alors même que le
défendeur, à savoir la Serbie, n’était pas Membre de l’Organisation des
Nations Unies et que la condition posée par le paragraphe 1 de l’article 35
du Statut de la Cour n’était donc pas remplie à la date à laquelle la Croa-
tie avait déposé sa requête. Cette condition a été remplie ultérieurement,
lorsque la Serbie a adhéré à l’ONU. La décision de la Cour était d’autant
plus remarquable qu’elle appliquait le principe Mavrommatis à une situa-
tion où, du fait d’une réserve introduite ultérieurement par la Serbie à
l’article IX de la convention sur le génocide, il n’était probablement plus
possible à l’Etat demandeur d’introduire une nouvelle requête. La Cour a

   1 Voir, par exemple, J. A. Jolowicz, On Civil Procedure (Cambridge University Press,

2000), chap. 2 et 17 en particulier.

                                                                                  249

        armes nucléaires et désarmement (op. diss. crawford)               798

considéré comme suﬃsant que le demandeur ait pu, dans l’intervalle,
engager une nouvelle procédure devant elle (voir l’opinion individuelle de
M. le juge Abraham, Croatie c. Serbie, C.I.J. Recueil 2008, p. 539-542,
par. 49-55). De toute évidence, cette décision met l’accent sur la « bonne
administration de la justice » et privilégie le fond sur la forme (ibid.,
p. 442, par. 87).
   10. Dans la présente espèce, la Cour va à rebours de cette tradition de
souplesse. Outre qu’elle insiste sur une stricte condition de « connais-
sance », elle s’écarte de ses positions antérieures voulant qu’elle « doi[ve]
en principe se prononcer sur sa compétence au regard des conditions qui
existaient à la date de l’introduction de l’instance » (ibid., p. 438, par. 80
(les italiques sont de moi) ; voir aussi Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
p. 613, par. 26 ; Application de la convention internationale sur l’élimination
de toutes les formes de discrimination raciale (Géorgie c. Fédération de
Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 85,
par. 30). Les mots « en principe » autorisent une certaine latitude dans
l’application de la règle. Or, la solution retenue par la majorité leur retire
tout leur sens.
   11. Dans aucune des aﬀaires où la question de l’existence du diﬀérend
a été soulevée, la date de la requête n’a été considérée comme fatidique.
La Cour a préféré assouplir la règle, en examinant indiﬀéremment des
éléments de preuve antérieurs à la date de la requête et les positions défen-
dues par les parties pendant la procédure, voire en s’appuyant exclusive-
ment sur ces positions, alors même qu’elle avait à sa disposition des
éléments de preuve antérieurs à la requête (voir Timor oriental (Portugal
c. Australie), arrêt, C.I.J. Recueil 1995, p. 99, par. 22 ; Certains
biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt, C.I.J.
Recueil 2005, p. 19, par. 25). Bien qu’elle rejette en l’espèce l’argument
tiré par les Iles Marshall de l’aﬀaire Certains biens, en expliquant que « les
échanges bilatéraux qui avaient eu lieu entre les parties avant la date du
dépôt de la requête attestaient clairement l’existence d’un diﬀérend »
(arrêt, par. 50), dans ladite aﬀaire, la Cour disait clairement que cette
conclusion était fondée exclusivement sur les déclarations faites « dans la
présente instance », et que la position adoptée par l’Allemagne dans une
lettre et dans le cadre de consultations bilatérales ne faisait que
« conforte[r] l’aﬃrmation selon laquelle les revendications du
Liechtenstein s[’étaient] heurtées à l’opposition manifeste de l’Allemagne
et que cette dernière l’a[vait] reconnu » (Certains biens (Liechtenstein
c. Allemagne), exceptions préliminaires, arrêt, C.I.J. Recueil 2005, p. 19,
par. 25 ; les italiques sont de moi). Dans l’aﬀaire de la Frontière terrestre
et maritime entre le Cameroun et le Nigéria, la Cour a conclu qu’il existait
un diﬀérend plus large entre les parties en se référant à l’attitude équi-
voque du Nigéria face à la demande du Cameroun (avant et après le
dépôt de la requête), et en particulier à sa réponse à une question
posée par un juge à l’audience (exceptions préliminaires, arrêt, C.I.J.

                                                                           250

        armes nucléaires et désarmement (op. diss. crawford)               799

Recueil 1998, p. 316-317, par. 91 et 93). Dans le présent arrêt, la Cour
n’explique pas pourquoi elle s’écarte du précédent de l’aﬀaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Yougoslavie). S’il est vrai que, dans
cette aﬀaire, la Cour s’intéressait surtout à la question de savoir si le dif-
férend entrait dans les prévisions de la clause compromissoire, elle n’avait
pu arriver à cette question qu’en établissant tout d’abord que ce diﬀérend
existait, ce qu’elle a fait exclusivement sur la base d’un comportement
postérieur à la requête : « du fait du rejet, par la Yougoslavie, des griefs
formulés à son encontre par la Bosnie-Herzégovine, « il existe un diﬀérend
d’ordre juridique » entre elles » (exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 614-615, par. 28 et 29 ; voir le présent arrêt,
par. 50).
   12. Les commentateurs du Statut souscrivent à l’idée d’une approche
souple. Selon Rosenne, la compétence de la Cour doit normalement
s’apprécier à la date du dépôt de la requête introductive d’instance,
mais Kolb et lui conviennent tous deux que le principe Mavrommatis
s’applique dès qu’il s’agit de savoir si un diﬀérend existe à la date
critique.
       « La Cour ne pourrait s’arrêter à un défaut de forme qu’il dépen-
    drait de la seule partie intéressée de faire disparaître, par exemple
    lorsqu’une instance est introduite peu de temps avant l’entrée en
    vigueur du titre de compétence pour les parties concernées, si bien
    qu’une nouvelle requête formulée dans des termes identiques pour-
    rait être déposée après la date pertinente. » (Shabtai Rosenne, The
    Law and Practice of the International Court : 1920-2005, 4e éd., 2006,
    p. 510-511.)
Kolb tient un discours similaire :
    « avant que les parties ne puissent saisir la Cour, il doit y avoir au
    moins un commencement de diﬀérend. Le diﬀérend déﬁnitif peut,
    quant à lui, se cristalliser plus tard, au cours de l’instance. Et il peut
    également changer de forme ou évoluer au fur et à mesure du dérou-
    lement de la procédure.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Il est assurément juste de dire que l’introduction d’une instance ne
    crée pas automatiquement un diﬀérend. Si elle le faisait, la condition
    expresse de l’existence d’un diﬀérend n’aurait aucun sens ni aucune
    utilité.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       [L]e principe Mavrommatis examiné plus haut s’applique aussi… Il
    reste nécessaire d’examiner si les conditions pour introduire une ins-
    tance sont remplies à la date à laquelle la Cour est saisie de ladite
    instance, même s’« il [est] toujours possible, pour la partie demande-
    resse, de présenter à nouveau sa requête, dans les mêmes termes,
    après… » Il n’est cependant pas nécessaire d’obliger le demandeur à

                                                                            251

        armes nucléaires et désarmement (op. diss. crawford)              800

    introduire à nouveau l’instance en déposant une nouvelle requête au
    motif que le diﬀérend n’existait pas à la date critique initiale. Ce
    serait une approche formaliste, qui n’aurait d’autre eﬀet que d’aug-
    menter la charge administrative pesant sur la Cour et les parties. »
    (Robert Kolb, The International Court of Justice, 2013, p. 315.)
   13. Depuis 1922, on compte trois aﬀaires dans lesquelles l’absence de
diﬀérend a conduit la Cour ou sa devancière à décider qu’elle ne pouvait
connaître d’une partie d’une requête. Dans chacune de ces aﬀaires, il y
avait eu des correspondances ou des déclarations antérieures, mais le
demandeur avait par la suite essayé d’ajouter d’autres questions ou récla-
mations. Dès lors, il était loisible à la Cour de se concentrer sur ce que les
parties avaient présenté jusque-là comme l’essentiel de leur diﬀérend.
L’absence de toute discussion au sujet de la réclamation supplémentaire,
alors que les parties avaient des échanges bilatéraux sur une question
étroitement liée, montrait bien qu’il n’existait en vérité aucun diﬀérend au
sujet de ladite réclamation.
   14. Dans l’aﬀaire de la Compagnie d’électricité de Sofia et de Bulgarie,
la Cour permanente a déclaré irrecevable une réclamation de la Belgique
contre un impôt bulgare (Compagnie d’électricité de Sofia et de Bulgarie,
arrêt, 1939, C.P.J.I. série A/B no 77, p. 83). La Belgique avait adressé à la
Bulgarie une lettre datée du 24 juin 1937 par laquelle elle lui notiﬁait clai-
rement les autres questions dont a été ﬁnalement saisie la Cour perma-
nente, mais ne mentionnait pas sa réclamation relative à l’impôt bulgare.
Il était donc loisible à la Cour permanente de statuer qu’il n’existait pas
de diﬀérend au sujet de cette réclamation supplémentaire.
   15. Dans l’aﬀaire Belgique c. Sénégal, la Cour internationale de Justice
a conclu qu’il n’existait pas de diﬀérend sur les manquements éventuels
du Sénégal à une obligation de droit international coutumier qui lui com-
manderait d’engager des poursuites pénales à l’encontre de M. Habré à
raison des crimes contre l’humanité que celui-ci aurait commis, y compris
des actes de torture, des crimes de guerre et des actes de génocide. On
peut lire dans son arrêt que, « [a]u vu de la correspondance diplomatique
échangée entre les Parties, … la Cour estime qu’un tel diﬀérend n’existait
pas à cette date » (Questions concernant l’obligation de poursuivre ou d’ex-
trader (Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 444,
par. 54). En eﬀet, la Cour a relevé que cette correspondance diplomatique
ne mentionnait que des obligations conventionnelles au titre de la conven-
tion contre la torture, et aucune obligation de droit international coutu-
mier. De plus, même dans une note verbale adressée au Sénégal deux
mois avant le dépôt de sa requête, la Belgique ne mentionnait toujours
aucune obligation de droit international coutumier, alors qu’elle y faisait
clairement état du diﬀérend entre les parties « au sujet de l’application et
de l’interprétation des obligations résultant des dispositions pertinentes
de la convention … contre la torture » (ibid., p. 445, par. 54). La Belgique
avait ainsi utilisé la voie diplomatique pour déﬁnir l’objet et la portée de
son diﬀérend avec le Sénégal. Dans ces conditions, la Cour était fondée à

                                                                          252

        armes nucléaires et désarmement (op. diss. crawford)             801

en déduire qu’il n’existait pas de diﬀérend entre les parties au sujet de la
question supplémentaire. En outre, elle n’avait nul besoin de faire preuve
de souplesse, puisqu’elle avait déjà conclu qu’elle était compétente pour
statuer sur le diﬀérend de droit conventionnel relatif à l’obligation de
poursuivre ou d’extrader M. Habré, c’est-à-dire sur une question étroite-
ment liée à l’obligation de droit international coutumier alléguée.
   16. Plus récemment, dans l’aﬀaire relative à des Violations alléguées de
droits souverains et d’espaces maritimes dans la mer des Caraïbes, la Cour
a conclu qu’il n’existait pas de diﬀérend au sujet de la demande du Nica-
ragua selon laquelle la Colombie avait manqué à l’obligation qui lui
incombait en vertu du paragraphe 4 de l’article 2 de la Charte des
Nations Unies et du droit international coutumier interdisant de recourir
à la menace ou à l’emploi de la force. Elle s’est appuyée sur des déclara-
tions faites par les plus hauts représentants des parties pour conclure à
l’existence d’un diﬀérend étroitement lié concernant les violations qu’au-
rait commises la Colombie à l’égard des droits du Nicaragua dans cer-
tains espaces maritimes (Violations alléguées de droits souverains et
d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 31-33, par. 69
et 73). Quant à l’emploi de la force, la Cour a souligné que les responsables
nicaraguayens avaient déclaré qu’il n’y avait aucun problème, aﬃrmant
huit jours à peine avant le dépôt de la requête que les deux pays n’avaient
eu « aucun conﬂit dans ces eaux » (ibid., p. 33, par. 76). Compte tenu du
comportement des parties, la Cour a conclu qu’il n’existait pas de diﬀérend
sur ce point. Comme dans l’aﬀaire Belgique c. Sénégal, la Cour a pu être
aussi inﬂuencée par le fait que le diﬀérend relatif aux droits maritimes du
Nicaragua dans la mer des Caraïbes ferait l’objet d’un examen sur le fond,
si bien qu’il n’était pas nécessaire d’appliquer le principe Mavrommatis
pour conclure qu’un diﬀérend avait vu le jour ultérieurement.
   17. De surcroît, comme le dit la Cour ici (apparemment sans l’appli-
quer), il n’existe pas d’obligation de notiﬁcation oﬃcielle. La Cour l’a
conﬁrmé dans l’aﬀaire relative à des Violations alléguées de droits souve-
rains et d’espaces maritimes dans la mer des Caraïbes lorsqu’elle a rejeté
l’argument de la Colombie selon lequel le Nicaragua ne lui avait pas
notiﬁé l’existence du diﬀérend par la voie diplomatique (Violations
alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 32, par. 72).
   18. La Cour s’appuie ici sur la série d’arrêts examinés plus haut pour
étayer sa conclusion, et invoque également l’aﬀaire Géorgie c. Fédération
de Russie. Bien que cette dernière aﬀaire participe de la récente montée du
formalisme, elle ne saurait être appréhendée dans les mêmes termes que
les aﬀaires faisant intervenir la clause facultative. Elle comprenait en eﬀet
un certain nombre de questions spéciﬁques en rapport avec la convention
internationale sur l’élimination de toutes les formes de discrimination
raciale, notamment la clause compromissoire de son article 22, qui se lit
comme suit :

                                                                         253

        armes nucléaires et désarmement (op. diss. crawford)              802

       « Tout diﬀérend entre deux ou plusieurs Etats parties touchant
    l’interprétation ou l’application de la présente Convention qui n’aura
    pas été réglé par voie de négociation ou au moyen des procédures
    expressément prévues par ladite Convention sera porté, à la requête
    de toute partie au diﬀérend, devant la Cour internationale de Justice
    pour qu’elle statue à son sujet, à moins que les parties au diﬀérend ne
    conviennent d’un autre mode de règlement. »
Cette clause fait de la tenue de négociations ou du recours à d’autres
procédures de règlement, parmi lesquelles l’arbitrage, une condition pré-
alable à remplir pour pouvoir saisir la Cour d’un « diﬀérend ». Il va donc
de soi que le diﬀérend doit avoir existé et avoir fait l’objet de négociations
avant cette saisine. De plus, dans l’aﬀaire Géorgie c. Fédération de Russie,
il n’y avait aucun doute qu’un diﬀérend existait depuis longtemps entre
les parties. Le doute portait plutôt sur la question de savoir si le diﬀérend
portait vraiment sur la discrimination raciale, dans son acception la plus
large, ou si l’article 22 n’était pas instrumentalisé aﬁn de saisir la Cour
d’un ensemble plus vaste de questions.


                     IV. Différends multilatéraux

  19. Dans la présente espèce, les Iles Marshall n’ont pas prétendu pro-
duire les indices normaux de l’existence d’un diﬀérend bilatéral, probable-
ment parce qu’il n’y avait eu entre les Etats concernés aucun échange
de correspondance ni aucune discussion sur la question. Elles ont préféré
déclarer qu’un diﬀérend était né par le biais de déclarations faites dans
des enceintes internationales.
  20. L’arrêt rendu dans les aﬀaires du Sud-Ouest africain (exceptions
préliminaires) est crucial à cet égard. La Cour y a précisé ce qui suit :
    « depuis quarante ou cinquante ans, la diplomatie pratiquée au sein
    des conférences ou diplomatie parlementaire s’est fait reconnaître
    comme l’un des moyens établis de conduire des négociations intern-
    ationales. Lorsque des questions en litige intéressent à la fois un
    groupe d’Etats, de part ou d’autre, au sein d’un corps organisé, la
    diplomatie parlementaire ou diplomatie par conférences s’est sou-
    vent avérée la voie de négociation la plus pratique. Peu importe le
    nombre de parties s’opposant dans un diﬀérend ; tout dépend de la
    nature de la question en litige. Lorsqu’il s’agit d’une question aﬀec-
    tant les intérêts mutuels de nombreux Etats, qu’ils fassent ou non
    partie d’un corps organisé, il n’y a aucune raison pour que chacun
    d’eux se conforme au formalisme et aux faux-semblants d’une
    négociation directe avec l’Etat auquel ils s’opposent s’ils ont déjà
    pleinement participé aux négociations collectives avec cet Etat
    adverse. » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria
    c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil
    1962, p. 346.)

                                                                          254

        armes nucléaires et désarmement (op. diss. crawford)                803

Dans ces aﬀaires, la clause compromissoire en question comprenait une
condition de négociations préalables. Mais le passage précité fait égale-
ment autorité en aﬃrmant plus largement que les diﬀérends peuvent « se
cristalliser » dans des enceintes multilatérales réunissant une pluralité
d’Etats. En 1962, la Cour était profondément divisée entre ceux qui
tenaient qu’un diﬀérend dans un cadre multilatéral n’était rien d’autre
qu’un agrégat de diﬀérends dont chacun devait être analysé individuelle-
ment, et les tenants d’une conception plus large voulant que certains dif-
férends soient véritablement multilatéraux. Dans le présent arrêt, la Cour
ne nie pas qu’un diﬀérend entre deux Etats puisse être attesté par des
échanges multilatéraux, mais elle déclare que ces échanges doivent mon-
trer que les réclamations de l’une des parties se heurtent à l’opposition de
l’autre (arrêt, par. 36 et 45). Il ne fait pas de doute que tout diﬀérend
multilatéral doit en ﬁn de compte être ajusté au mode bilatéral de règle-
ment des diﬀérends. Mais cela n’impose pas à la Cour de traiter les rela-
tions en cause comme bilatérales ab initio.
   21. Il est aujourd’hui bien établi que — contrairement aux conclusions
communément tirées de l’examen au fond des aﬀaires du Sud-Ouest
africain — les Etats peuvent être parties à des diﬀérends relatifs à des
obligations dans l’exécution desquelles ils n’ont aucun intérêt concret par-
ticulier. Cela ressort clairement de l’article 48 des articles de la Commis-
sion du droit international (ci-après, la « CDI ») sur la responsabilité de
l’Etat pour fait internationalement illicite. Et c’est le cas ici, nonobstant
l’intérêt historique que font valoir les Iles Marshall en leur qualité de lieu
d’expérimentation d’armes nucléaires par les Etats-Unis d’Amérique, et
les préoccupations à l’égard des questions nucléaires qui en ont résulté
pour leur gouvernement et leurs citoyens. L’importance des aﬀaires du
Sud-Ouest africain tient à ce qu’elles ont permis de reconnaître qu’un
désaccord multilatéral pouvait se cristalliser à des ﬁns connexes en une
série de diﬀérends individuels entrant dans le champ d’application du
Statut.
   22. Enﬁn, même si le Pakistan (qui a décidé de ne pas participer à la
procédure orale) ne l’a pas mentionné, je voudrais dire un mot de l’ar-
ticle 43 des articles de la CDI, sur lequel l’Inde et le Royaume-Uni se sont
appuyés. Le commentaire de la CDI conﬁrme que cet article ne traite pas
des questions de compétence des cours et tribunaux et de recevabilité des
diﬀérends. Il n’en traite pas moins d’une question analogue, qui est celle
de la notiﬁcation permettant de mettre en cause la responsabilité d’un
Etat. Rien dans le commentaire n’empêche cependant que cette notiﬁca-
tion puisse être eﬀectuée par dépôt d’une requête. L’article 43 prévoit une
obligation de notiﬁcation et non de notiﬁcation préalable.
   23. Le commentaire de la CDI s’appuie en partie sur l’aﬀaire de Cer-
taines terres à phosphates à Nauru pour défendre l’idée d’une certaine sou-
plesse dans l’appréciation de la forme revêtue par la notiﬁcation (Certaines
terres à phosphates à Nauru (Nauru c. Australie), exceptions préliminaires,
arrêt, C.I.J. Recueil 1992, p. 240). Selon le paragraphe 4 du commentaire
relatif à l’article 43, « [l]es présents articles n’ont pas vocation à détailler

                                                                            255

         armes nucléaires et désarmement (op. diss. crawford)                        804

la forme que l’invocation de la responsabilité doit revêtir » 2. Rien dans
l’arrêt rendu en l’aﬀaire de Certaines terres à phosphates n’accrédite l’idée
qu’un diﬀérend doit avoir été notiﬁé (ou que le défendeur doive en avoir
objectivement connaissance) pour être réputé exister. L’Australie n’a pas
contesté l’existence du diﬀérend, elle a plutôt contesté qu’il ait été soumis
à la Cour dans des délais raisonnables et cherché à accréditer l’idée que,
de ce fait, Nauru avait renoncé à ses revendications concernant la remise
en état des terres à phosphates. Dans ce contexte, il s’est révélé utile que
Nauru ait pris des mesures (limitées et oﬃcieuses) pour appeler à nouveau
l’attention de l’Australie sur la question.


                              V. La présente affaire

   24. En ce qui concerne la présente aﬀaire, je conviens avec la Cour que
le simple dépôt d’une requête ne saurait créer un diﬀérend (voir arrêt,
par. 40 et 50), car cela viderait de sa substance la règle selon laquelle un
diﬀérend doit exister. La question est plutôt de savoir, dans le cas présent,
si le diﬀérend existait suﬃsamment avant le dépôt de la requête et si la
Cour avait la latitude voulue pour le reconnaître en tant que diﬀérend.
   25. A tout le moins, il existait, au moment de la conférence de Nayarit,
un diﬀérend naissant entre les Iles Marshall et les Etats dotés d’armes
nucléaires. Il s’agissait là non pas d’un événement accidentel, mais de l’ex-
pression d’un désaccord latent et réel, d’ordre juridique, sur la portée de
l’article VI et d’une éventuelle obligation correspondante de droit interna-
tional coutumier. Les Iles Marshall sont un tout petit Etat, dont des inté-
rêts essentiels sont en jeu, à titre individuel, vis-à-vis de plusieurs des
Etats dotés d’armes nucléaires. A la date de la conférence de Nayarit, les
Iles Marshall s’étaient rangées par étapes, de façon d’abord hésitante,
mais ﬁnalement en temps voulu, dans l’un des camps de ce désaccord
multilatéral, mettant ainsi suﬃsamment en évidence, aux ﬁns de la pré-
sente aﬀaire, une réclamation en opposition manifeste au comportement
et aux points de vue des Etats dotés d’armes nucléaires, y compris l’Etat
défendeur.
   26. La Cour a avancé que la déclaration de Nayarit était insuﬃsante
parce qu’elle : i) ne nommait pas les Etats adverses ; ii) ne précisait pas le
comportement qui était à l’origine du manquement allégué du défendeur ;
et iii) avait été faite dans un contexte qui ne portait pas spéciﬁquement
sur le désarmement nucléaire, puisque le titre de la conférence était
« Impact humanitaire des armes nucléaires », de sorte que l’on ne pouvait
rien déduire de l’absence de réaction du Pakistan (arrêt, par. 45, 47 et 55).
Ces arguments imposent un critère trop strict pour établir l’existence d’un
diﬀérend. Il ne fait aucun doute que le Pakistan soit l’un des « Etats dotés
d’armes nucléaires » : il revendique publiquement la possession de ce type

   2 La CDI a rejeté la proposition de son rapporteur spécial tendant à ce que la notiﬁca-

tion soit faite par écrit.

                                                                                     256

        armes nucléaires et désarmement (op. diss. crawford)              805

d’armes. De plus, dans un contexte où la portée même de l’article VI du
traité sur la non-prolifération (ci-après, le « TNP ») et de l’obligation cor-
respondante de droit international coutumier fait l’objet d’un désaccord
exprimé par un groupe d’Etats, les Iles Marshall ne devraient pas se voir
imposer, à ce stade, de préciser plus avant les mesures spéciﬁques que le
Pakistan devrait prendre ou aurait dû prendre. Enﬁn, le titre même de la
conférence contenait les mots « armes nucléaires » ; et l’un des objectifs de
la conférence était de débattre du désarmement nucléaire en vue de préve-
nir l’impact humanitaire désastreux que peuvent avoir ces armes. Il s’agit
là d’un contexte multilatéral approprié qui ne dilue en rien le vigoureux
message adressé par les Iles Marshall, lequel ne se limitait pas à une seule
phrase sans grand intérêt :
       « Comme l’ont déclaré les représentants de notre gouvernement à la
    réunion de haut niveau sur le désarmement nucléaire, l’Organisation
    des Nations Unies doit mettre un terme à la prolifération des armes
    nucléaires et garantir la paix dans un monde délivré de ces armes.
    Nous réitérons instamment notre appel à tous les Etats dotés d’armes
    nucléaires à intensiﬁer leurs eﬀorts pour assumer leurs responsabilités
    en vue d’un désarmement eﬀectif réalisé en toute sécurité.
       Cela fait près de soixante-huit ans que l’Assemblée générale, dans
    sa toute première résolution, a créé un mécanisme visant à éliminer,
    des armements nationaux, les armes atomiques et toutes autres armes
    importantes permettant des destructions massives. Cela fait plus de
    quarante-cinq ans que le traité sur la non-prolifération des armes
    nucléaires a été conclu. Or nous continuons aujourd’hui encore à
    redouter le jour où nous serons forcés de revivre les horreurs que
    nous avons connues. Nous ne voulons pas que d’autres aient à subir
    les mêmes conséquences que nous.
       Monsieur le président, les Iles Marshall sont convaincues que des
    négociations multilatérales visant à créer et à maintenir un monde
    dépourvu d’armes nucléaires auraient dû être engagées depuis long-
    temps. Nous estimons en eﬀet que les Etats possédant un arsenal
    nucléaire ne respectent pas leurs obligations à cet égard. L’obligation
    d’œuvrer au désarmement nucléaire qui incombe à chaque Etat en
    vertu de l’article VI du traité sur la non-prolifération nucléaire et du
    droit international coutumier impose l’ouverture immédiate de telles
    négociations et leur aboutissement. Nous réaliserions ainsi l’objectif
    de désarmement nucléaire poursuivi depuis longtemps et avec
    constance par l’ONU, assumerions nos responsabilités à l’égard des
    générations actuelles et futures et rendrions hommage aux généra-
    tions passées. »
   27. Il n’est pas nécessaire — et ce serait même inapproprié à ce stade —
d’examiner au fond le diﬀérend au sujet de l’article VI du TNP. Cela dit,
ce diﬀérend est un fait de notoriété publique sur lequel la Cour ne saurait
fermer les yeux. Ainsi, la « Coalition pour un nouvel ordre du jour », qui
comprend actuellement l’Afrique du Sud, le Brésil, l’Egypte, l’Irlande, le

                                                                          257

         armes nucléaires et désarmement (op. diss. crawford)                   806

Mexique et la Nouvelle-Zélande, condamne depuis au moins 2013 les
Etats parties, et en particulier les Etats dotés d’armes nucléaires, pour ne
pas s’être acquittés de leur obligation de poursuivre de bonne foi et de
mener à terme des négociations conduisant au désarmement nucléaire
dans tous ses aspects sous un contrôle international strict et eﬃcace.
Selon un document de travail de 2014, « il est inacceptable » que les Etats
dotés d’armes nucléaires
     « refusent de participer à des débats productifs sur les conséquences
     humanitaires des armes nucléaires, au processus de suivi de la réu-
     nion de haut niveau de l’Assemblée générale sur le désarmement
     nucléaire ou au groupe de travail à composition non limitée chargé
     d’élaborer des propositions visant à faire avancer les négociations
     multilatérales sur le désarmement nucléaire, ainsi que de leur appor-
     ter leur soutien » 3.
La déclaration des Iles Marshall devait s’entendre dans le contexte de ce
désaccord multilatéral plus large.
   28. Pour ces motifs, il existait à mon avis, à la date du dépôt de la
requête introduisant la présente instance, un diﬀérend entre les Iles Marshall
et l’Etat défendeur au sujet de l’exécution par ce dernier des dispositions
de l’article VI du TNP. Dans ces conditions, il n’y avait pas lieu d’exami-
ner la question de savoir si un éventuel défaut par rapport à la date de la
requête pouvait et devait être corrigé en usant de la latitude permise par
l’arrêt Mavrommatis et reconnue dans l’aﬀaire Croatie c. Serbie.


                      VI. Principe de l’OR MONÉTAIRE

   29. Pour ﬁnir, je voudrais formuler quelques observations sur ce qui
était peut-être la plus plausible des autres exceptions à la compétence et à
la recevabilité soulevées par le défendeur. Il s’agit de la thèse suivant
laquelle la Cour n’aurait pas compétence dans une aﬀaire contentieuse
entre un Etat A et un Etat B pour décider si un Etat tiers, l’Etat C, a man-
qué à ses obligations juridiques ; s’il s’ensuit que l’aﬀaire ne peut pas être
jugée au motif que l’Etat C n’a pas donné son consentement à la compé-
tence de la Cour, la demande de l’Etat A serait irrecevable. Cette thèse, qui
trouve son origine dans l’arrêt rendu en l’aﬀaire de l’Or monétaire, est
maintenant admise (Or monétaire pris à Rome en 1943 (Italie c. France,
Royaume-Uni et Etats-Unis d’Amérique), question préliminaire, arrêt, C.I.J.
Recueil 1954, p. 32 ; voir également Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compé-

   3 Comité préparatoire de la Conférence des Parties chargée d’examiner le Traité

sur la non-prolifération des armes nucléaires en 2015, 2 avril 2014, Nations Unies,
doc. NPT/CONF.2015/PC.III/WP.18 ; ce document peut être consulté à l’adresse Internet
suivante : http://www.un.org/ga/search/view_doc.asp?symbol=NPT/CONF.2015/PC.III/
WP.18&Lang=F.

                                                                                 258

        armes nucléaires et désarmement (op. diss. crawford)                807

tence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 431, par. 88 ; Différend
frontalier terrestre, insulaire et maritime (El Salvador/Honduras), requête à
fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 114-116, par. 54-56 ; Cer-
taines terres à phosphates à Nauru (Nauru c. Australie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1992, p. 259-262, par. 50-55 ; Timor oriental
(Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 104-105, par. 34-35).
La jurisprudence a cependant strictement circonscrit le principe de l’Or
monétaire. Celui-ci ne s’applique en eﬀet qu’aux aﬀaires où il est nécessaire
pour la Cour de se prononcer d’abord sur la situation juridique d’un Etat
tiers pour pouvoir statuer ensuite sur une demande dont elle est saisie (voir
Application de la convention pour la prévention et la répression du crime de
génocide (Croatie c. Serbie), arrêt, C.I.J. Recueil 2015 (I), p. 57, par. 116).
Une simple déduction ou implication quant à la situation juridique de
pareil Etat ne suﬃt pas : les intérêts des Etats tiers sont protégés par l’ar-
ticle 59 du Statut de la Cour (Certaines terres à phosphates à Nauru (Nauru
c. Australie), exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 260-262,
par. 54 et 55).
   30. Le motif d’irrecevabilité établi dans l’aﬀaire de l’Or monétaire est
particulièrement sensible au fondement juridique exact de la réclamation
du demandeur. La décision qui sera prise dans une aﬀaire donnée peut ou
non dépendre de la détermination préalable de la situation juridique d’un
Etat tiers et sera fonction de la façon dont l’aﬀaire aura été présentée. En
l’espèce, le principe de l’Or monétaire aurait bien pu imposer des limites
aux conséquences susceptibles d’être tirées du comportement du défen-
deur, à supposer qu’il ait été considéré que ce comportement impliquait
une violation du droit international. La nature précise de ces limites
aurait été fonction du motif invoqué dans la décision. Il est certain, par
exemple, que la Cour ne peut ordonner à des Etats tiers d’engager des
négociations, et que personne ne saurait négocier seul. Un Etat tiers pour-
rait toutefois manquer par son propre comportement à une obligation de
négocier, et la Cour pourrait établir ce manquement. Tout dépend de ce
qu’autorisent exactement la portée et le champ d’application de l’ar-
ticle VI du TNP ou d’une éventuelle obligation de droit international cou-
tumier. Ces questions se trouvaient au cœur du diﬀérend en la présente
espèce. Elles relevaient cependant toutes de la phase du fond.

                                               (Signé) James Crawford.




                                                                            259

